DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 7 are pending.
Claims 1 – 7 are rejected.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: paragraph [0024] makes reference to “Exhibit A.”  However, there is no disclosure of an “Exhibit A” within the body of the specification nor was an exhibit submitted with the original filing of the application.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: paragraph [0028] makes reference to “Exhibit B.”  However, there is no disclosure of an “Exhibit B” .  
Appropriate correction is required.
The attempt to incorporate subject matter into this application by reference to “Exhibit A” and “Exhibit B” is ineffective because the said exhibits could not be located by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “such that the dicarboxylic acid elutes preferentially from the dicarboxylic acid-containing mixture” in line 6 of the claim.  The meaning of “elutes preferentially” could lead one of skill in the art to presume that the dicarboxylic acid product could elute from something other than the dicarboxylic acid-containing mixture.  Because the specification discloses that dicarboxylic acids are eluted after acids containing only one carboxylic functional group  ([0034]), the claim lacks clarity and is indefinite.
Claims 1 and 3 – 6 recite the “%” repeatedly.  However, it is not clear which of the following is intended by the recitation, i.e., weight % or % by volume.
Claim 2 identifies dicarboxylic acid of interest as including gluconic acid, lactic acid, citric acid or acetic acid.  However, gluconic acid, lactic acid, citric acid and acetic acid do not contain two carboxylic acid functional groups and thus are not dicarboxylic acids.  For this reason, the claim is indefinite and lacks clarity.
Claims 3, 4, 5 and 6 make reference to the percentage of glucaric or gluconic acids in a mixture containing both.  The mixture in claims 3 – 6, as defined in those claims may be different from the mixture containing a dicarboxylic acid of interest of claim 1.  For this reason, the claims lack clarity.
In considering that claim 3 is intending to reference the mixture containing a dicarboxylic acid of interest of claim 1.  The claim lacks clarity because glucaric acid is the only dicarboxylic acid.
Claims 2 – 7 are rejected from being dependent upon indefinite base claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 7 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method of separating a mixture comprised mainly of glucaric acid and gluconic acid with  an amphoteric resin having a quaternary ammonium group and a carboxy group incorporated on a cross-linked polystyrene frame, or an amphoteric resin having a quaternary ammonium group and carboxyl functionalities group incorporated on a divinyl benzene-crosslinked gel polystyrene frame, through a 
The test for enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronice, 8, USPQ2D 1217 (Fed. Cir, 1988).  Whether undue experimentation is needed is not based upon a single factor but rather in a conclusion reached by weighing many factors.  The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

prima facie case is discussed below. 

(1) The nature of the invention and (2) the scope of the claims:
The nature of the claims is drawn to the chromatographic separation of a dicarboxylic acid of interest from a mixture containing the dicarboxylic acid of interest and other carboxylic acids using an amphoteric resin.
The scope of the invention in the claims involves separating all dicarboxylic acids from mixtures comprising any other carboxylic acid, by running mixtures of any dicarboxylic acids and any other carboxylic acids through a chromatographic column containing any type of amphoteric ion exchange resins for the separation of a dicarboxylic acid
(3) The state of the prior art:  The state of the art fails to support the proposition that undisclosed amphoteric ion exchange resin can be used to separate all dicarboxylic acid from a mixture comprising the dicarboxylic acid with other carboxylic acids without knowing the chemical and physical properties of the acids, and without undue experimentation, is highly unpredictable due to varied chemical properties.  The prior art of Diamond et al. (US 2016/0090346) discloses a process for the separation of dicarboxylic acids from mixtures comprising other components using an anion exchange resin. ([0024] & [0040]).  The separation media of Diamond can include a resin comprising a styrene-divinyl copolymer. ([0050]).  Further, Example 2 discloses the separation of glucaric acid from gluconic acid where the resin used was Lanxess Lewatit MDS 4368, a styrene/divinylbenzene cross-linked microporous anion exchange resin.  (pp. 16, [0150] – [0155]).  Furthermore, when doing overloading testing to 
(4) the predictability or unpredictability of the art:  Chemistry is unpredictable. In reMarzocchi, 439 F2d 220, 169 USPQ 367 para. 3. However, the "predictability or lack thereof' in the art refers to the ability of one skilled in the art to extrapolate the disclosed or know results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. MPEP 2164.03. 
Additionally, the discovery of new chromatographic methods for separating all dicarboxylic acids from mixtures comprising any other carboxylic acid, by running mixtures of any dicarboxylic acids and any other carboxylic acids through a chromatographic column containing any type of amphoteric ion exchange resins for the separation of a dicarboxylic acid is largely an empirical undertaking requiring the devotion of large amounts of time and resources and the testing of a large variety of compositions. This especially true since the discovery and optimization of such separations is very   sensitive, in unpredictable fashion, to a large number of variables, some of which are not known or completely understood.	
(5) The relative skill of those in the art:  One of ordinary skill is a practicing organic chemist.
 (6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided guidance for a method of separating a mixture comprised mainly of glucaric acid and gluconic acid with  an amphoteric resin having a quaternary ammonium group and a carboxy group incorporated on a cross-linked polystyrene frame, or an amphoteric resin having a quaternary ammonium group and carboxyl functionalities group incorporated on a divinyl benzene-crosslinked gel polystyrene frame, through a chromatographic column.  Specifically, the use separation of glucaric acid from gluconic acid using DIAION AMP – 03 amphoteric resin or Purolite® WCA 100 amphoteric resin.  No other method is provided nor guidance given for selection of such a method.
However, the specification and the examples do not remedy the deficiencies of the state of the art since the disclosure provides no guidance on how to use all other amphoteric ion exchange resin to separate all dicarboxylic acids from mixtures comprising any other carboxylic acid, by running mixtures of any dicarboxylic acids and any other carboxylic acids through a chromatographic column containing any type of amphoteric ion exchange resins for the separation of a dicarboxylic acid.  Example 3 – 5 of the disclosure tests for the separation of glucaric acid from a mixture containing various other acids as listed; however, no specific results are disclosed.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to the separation of unknown dicarboxylic acids from other 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 7 are rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al. (US 2016/0090346) in view of Marrubini et al. (J. Sep. Sci., 2013) and further in view of Merck KGA (ZIC® -pHILIC HPLC Column, 2003).
The rejected claims cover, inter alia, a method for separation of a dicarboxylic acid of interest from a mixture containing the dicarboxylic acid of interest among other carboxylic acids, comprising: providing a dicarboxylic acid-containing mixture containing at least 35% of the dicarboxylic acid of interest; and running an extraction of the dicarboxylic acid-containing mixture through a chromatographic column configured with an amphoteric resin, such that the dicarboxylic acid product elutes from the dicarboxylic acid-containing mixture.
Dependent claim 2 further limits the dicarboxylic acid.  Dependent claims 3 – 6 limits the amount of glucaric or gluconic acids in the mixture.  Dependent claim 7 further limits the amphoteric resin.
However, Diamond et al. (US 2016/0090346) discloses a process for the separation of dicarboxylic acids from mixtures comprising other components 
Specifically, Diamond teaches a method for separation of a dicarboxylic acid of interest from a mixture containing this dicarboxylic acid (para [0006], 'for producing an extract... with a feed mixture comprising the di-carboxylic acid or salt thereof and a second component ... the di-carboxylic acid or salt thereof is separated from the second component') among other carboxylic acids (para [0057], 'the second component can comprise a mono-carboxylic acid ... or a mixture of two or more mono-carboxylic acids'), comprising: providing a dicarboxylic acid-containing mixture containing at least 35% of said dicarboxylic acid of interest (para [0052), 'the di-carboxylic acid concentration in the feed mixture is ...from about 40 wt% to about 60 wt%'); and running an extraction of said dicarboxylic acid-containing mixture through a chromatographic column configured with a resin (para [0006], 'contacting a separation media in a separation zone with a feed mixture ... and eluting the dicarboxylic acid or salt thereof from the separation 
The difference between Diamond and the instantly claimed invention is as follows: the resin is amphoteric; a  mixture comprised both glucaric acid and gluconic acid has at least an amount of one greater than 35%; the  mixture comprised both glucaric acid and gluconic acid has at least an amount of one greater than 50%;  the mixture comprised both glucaric acid and gluconic acid has at least an amount of one greater than 60%; the mixture comprised both glucaric acid and gluconic acid has at least an amount of one greater than 70%; and said amphoteric resin has a surface characterized as having both weakly acidic positive and strongly basic negative functional groups on a polymeric backbone.
However, with regard to the resin being amphoteric the Examiner turns to the combined teachings of Diamond, Marrubin and Merck.  In Marrubin, 11 acids commonly found in drugs and in food products were selected. Wine was chosen as matrix for testing the method. The test compounds were used for comparing the selectivity of four 150 x 2.1 mm zwitterionic hydrophilic interaction LC (HILIC) columns (ZIC-HILIC 5 μm, 
Specifically, the prior art of Marrubini teaches a method for separation of a dicarboxylic acid of interest (pp 3493 right column para 3, 'Tartaric acid (TA, E334)'; pp 3494 left column para 2, 'The determination of TA ... is important for the production process monitoring ... in wine') from a mixture containing this dicarboxylic acid among other carboxylic acids (pp 3499 Table 3, showing that each of ten different wines is a mixture containing tartaric acid among other carboxylic acids), comprising: providing a dicarboxylic acid-containing mixture (pp 3496 left column para 3, 'We studied ... samples of wine'; pp 3499 Table 3, showing that the samples of wine are dicarboxylic acid-containing mixtures); and running an extraction of said dicarboxylic acid-containing mixture through a chromatographic column configured with an amphoteric resin (pp 3495 right column para 2, 'Experiments were conducted on an Agilent HPLC ... The columns studied were ... ZIC® ­ pHILIC.  ZIC -pHILIC is the trade name of a column configured with an amphoteric resin. Background information about ZIC-pHILIC can be found in the document entitled 'ZIC-pHILIC HPLC Column', left column para 1-2, 'The ZIC-pHILIC column has a zwitterionic stationary phase covalently attached to porous polymer beads ... The ZIC-pHILIC column can be used ... to improve peak resolution for polar and hydrophilic compounds such as ... acids'), such that the dicarboxylic acid product elutes preferentially from the dicarboxylic acid-containing mixture (pp 3500 figure 2, 'Representative chromatograms obtained with the selected method... (C) injection of ... red wine ... (D) injection of ... white wine'; note in both of chromatograms C and D, tartaric acid (labeled as TA) elutes preferentially at about the 9-minute mark). 

	Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Regarding a mixture comprised both glucaric acid and gluconic acid has at least an amount of one greater than 35%, the Examiner turns to the teaching of Diamond.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 
Regarding the mixture comprised both glucaric acid and gluconic acid has at least an amount of one greater than 50%, the Examiner turns to the teaching of Diamond.  The prior art of Diamond further teaches glucaric acid or gluconic acid may be present at a 50% or greater concentration in the mixture (para (0052], 'The di-carboxylic acid concentration in the feed mixture can comprise…at least about 50 wt. %').  As such, this limitation is deemed to be obvious absent a showing of unexpected results.  
(In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 
Regarding the mixture comprised both glucaric acid and gluconic acid has at least an amount of one greater than 60%, the Examiner turns to the teaching of Diamond.  Diamond further teaches glucaric acid may be present at a 60% or greater concentration in the mixture (para [0052], 'In various embodiments, the di-carboxylic acid concentration in the feed mixture is ... from about 40 wt.% to about 70 wt.%').  As such, this limitation is deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103. 
Regarding the mixture comprised both glucaric acid and gluconic acid has at least an amount of one greater than 70%, the Examiner turns to the teaching of Diamond. Diamond further teaches glucaric acid may be present at a 70% concentration in the mixture (para [0052], 'In various embodiments, the di-carboxylic acid concentration in the feed mixture is ... from about 40 wt.% to about 70 wt.%').
With regard to amphoteric resin has a surface characterized as having both weakly acidic positive and strongly basic negative functional groups on a polymeric backbone, the Examiner turns to the teaching of Diamond and Marrubini.  The prior art of Diamond discloses that when doing overloading testing to determine the feasibility of using the resin in an industrial simulated moving bed chromatography system various resin, Lanxes KPN 19494, a PS-DVB resin comprising 75.5 weak base anion/20.5 weak acid cation was tested.  Diamond does not teach an amphoteric resin has a weak acid and a strong base.  However, Marrubini teaches amphoteric resin having a surface characterized as having acidic positive and basic negative functional groups on a polymeric backbone (pp 3495 left column para 1, 'ZIC-pHILIC ... carry ZIC sulfobetaine structures as functional groups'; the support to which the ZIC-pHILIC functional groups are attached is a polymeric backbone -- this background information about ZIC-pHILIC can be found in the document 'ZIC-pHILIC HPLC Column', left column para 1, 'The ZIC-pHILIC column has a zwitterionic stationary phase covalently attached to porous polymer beads'). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention, when combining Diamond with Marrubini, to determine that the ideal way of combining the weak and strong functional groups of Diamond with the acidic and basic functional groups of Marrubini is by using weak acidic groups and strong basic groups, as a matter of routine experimentation.
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2013/0345473 (Archer et a.); U.S. 2013/0158255 (Archer et al.); U.S. 6.884,345 (Irgum et al.) and WO 2017/095686 (A1) (Dow Global Tech. LLC).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622